Citation Nr: 0904886	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, to include as secondary to the Veteran's service-
connected traumatic degenerative joint disease of the right 
knee.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disorder, 
to include as secondary to the Veteran's service-connected 
traumatic degenerative joint disease of the right knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder, to include as secondary to the Veteran's service-
connected traumatic degenerative joint disease of the right 
knee.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the Veteran's service-
connected traumatic degenerative joint disease of the right 
knee.

5.  Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

[The claim for waiver of a pension overpayment in the amount 
of $33,590.00 is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Veteran testified at a September 
2008 Travel Board hearing.

The Veteran's claims for service connection were addressed as 
de novo claims by the RO.  All of these claims, except for 
that involving the left hip, were previously addressed in 
final and binding rating actions.  The Board has a legal duty 
to address the "new and material evidence" of 38 C.F.R. 
§ 3.156 requirement regardless of the actions of the RO.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board will therefore preliminarily 
address those claims under the provisions of 38 C.F.R. 
§ 3.156, concerning the submission of new and material 
evidence to reopen a claim.  

The claim for an increased evaluation for traumatic 
degenerative joint disease of the right knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The initial claim for service connection for a left knee 
disorder was denied in an unappealed July 2000 rating 
decision; evidence received since that decision serves to 
establish a causal link between a left knee disorder and the 
service-connected traumatic degenerative joint disease of the 
right knee.

2.  The initial claims for service connection for low back 
and right hip disorders were denied in an unappealed October 
2001 rating decision; evidence received since that decision 
serves to establish a causal link between current low back 
and right hip disorders and the service-connected traumatic 
degenerative joint disease of the right knee.

3.  The competent medical evidence of record, on balance, 
establishes that the Veteran's claimed left knee disorder was 
aggravated by his service-connected traumatic degenerative 
joint disease of the right knee.

4.  The competent medical evidence of record, on balance, 
establishes that the Veteran's claimed low back disorder was 
aggravated by his service-connected traumatic degenerative 
joint disease of the right knee.

5.  The competent medical evidence of record, on balance, 
establishes that the Veteran's claimed right hip disorder was 
aggravated by his service-connected traumatic degenerative 
joint disease of the right knee.

6.  The competent medical evidence of record, on balance, 
establishes that the Veteran's claimed left hip disorder was 
aggravated by his service-connected traumatic degenerative 
joint disease of the right knee.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disorder, and a 
left knee disorder has been shown to have been aggravated by 
the service-connected traumatic degenerative joint disease of 
the right knee.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disorder, and a 
low back disorder has been shown to have been aggravated by 
the service-connected traumatic degenerative joint disease of 
the right knee.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for a right hip disorder, and a 
right hip disorder has been shown to have been aggravated by 
the service-connected traumatic degenerative joint disease of 
the right knee.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

4.  A left hip disorder has been shown to have been 
aggravated by the service-connected traumatic degenerative 
joint disease of the right knee.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the service connection claims on appeal, no further 
notification or assistance in developing the facts pertinent 
to these four claims is required at this time.  

II. New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection a left knee disorder was denied in a July 2000 
rating decision on the basis that such disorder was not shown 
to be linked to either service or the service-connected right 
knee disorder.  The Veteran initiated an appeal of this 
decision and was furnished a Statement of the Case in 
February 2002; his Substantive Appeal, however, was not 
received by the RO until June 2002, well past the time limits 
for perfecting an appeal set forth in 38 C.F.R. § 20.302.  
The Board therefore finds that the July 2000 rating decision 
is final under 38 U.S.C.A. § 7105(c).   The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim for 
service connection for a left knee disorder since the 
issuance of that decision.

Also, the Veteran's initial claims for service connection for 
low back and right hip disorders were denied in an October 
2001 rating decision on the basis that neither disorder had 
been shown to be linked to service or to the service-
connected right knee disorder.  The Veteran was notified of 
this decision in the same month but did not respond in any 
manner in the following year.  The Board therefore finds that 
the October 2001 rating decision is final under 38 U.S.C.A. § 
7105(c).  The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the Veteran's claims for service connection for low back and 
right hip disorders since the issuance of that decision.

In this regard, the Board notes that an April 2002 private 
doctor's letter, a November 2005 VA examination report, and a 
September 2008 private doctor's statement all contain 
opinions linking the Veteran's claimed left knee, low back, 
and right hip disorders to his service-connected left knee 
disorders; the details of these medical opinions will be 
discussed in greater detail in the next section of this 
decision.  As these newly received opinions serve to 
establish a causal link between the claimed disorders and the 
service-connected right knee disorder and present a 
reasonable possibility of substantiating the current claims, 
they are "material" under 38 C.F.R. § 3.156.  

Accordingly, the claims for service connection for left knee, 
low back, and right hip disorders are reopened.  These 
claims, along with the new claim for service connection for a 
left hip disorder, are addressed in the next section of this 
decision.


III. Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has reviewed the Veteran's service medical records 
and observes that he was not treated for complaints or 
symptoms of the left knee, low back, or either hip during 
service.  

Following service, in January 1994, the Veteran began 
treatment for a "pulled back."  He also reported twisting 
his back in July 1994.  X-rays of the lumbar spine from April 
1996 revealed minimal degenerative changes.  An April 1996 
private physical examination report indicates that the 
Veteran had current bilateral hip pain and that he reported a 
history of a work-related injury in June 1986 resulting in a 
compression fracture of L4 on L5.

A VA orthopedic examination from July 2000 revealed a tear of 
the left medial meniscus, and the examiner noted that an x-
ray "may or may not" show osteoarthritis of the left knee.  
The examiner also rendered a diagnosis of trochanteric 
bursitis of the right greater trochanter area.  It was noted 
that the left knee had bothered the Veteran for four years, 
and he had been complaining about right hip problems for 
three to four years, without history of an injury to either 
joint.

A privately conducted examination and MRI, performed for VA 
purposes in April 2001, revealed a left medial meniscal tear 
involving the body and posterior horn, grade IV 
chondromalacia patella, mild patellar tendinosis, and 
susceptibility artifact within the infrapatellar fat, likely 
a sequelae of prior surgery or, if there had been no surgery, 
possible hemosiderin from a prior hemorrhage.

The report of a March 2001 VA examination addressing the low 
back, right hip, and left knee contains a discussion as to 
etiology.  The examiner noted that if the Veteran had a 
previous problem in these areas due to degenerative joint 
disease or periarticular inflammatory problems, then the 
extra stress due to favoring the right knee would aggravate 
it.  However, the examiner noted that the findings would 
"put it more in a mode of periarticular soft tissue 
inflammation and stress and degenerative joint disease in the 
lumbar spine, the right periarticular tissues around the hip 
and left knee."  The examiner further stated that he "would 
prefer to await the results of" x-rays.  Subsequent x-ray 
reports revealed normal hips, slight thinning in the left 
knee medial joint space, and minimal loss of height 
anteriorly of T12 and L1.  Based upon these findings, the 
examiner noted that he had naturally occurring degenerative 
joint disease plus a nonservice-connected reinjury in 1984.  
Both elements had caused disability.  The extra stress caused 
the more severe limitations due to favoring the right knee.  
In the examiner's opinion, this "did not cause the problems 
in the right hip, but likely aggravated problems there."  

In an April 2002 statement, Mitch Wolfe, M.D., noted that the 
Veteran had degenerative joint disease of the knees, L5 disc 
herniation, and hip pain.  Dr. Wolfe opined that a lot of the 
Veteran's conditions could be attributed to his right knee 
problem, and "this problem has accelerated the condition of 
his left knee, his hips, and his lower back that he has 
experienced the past number of years."  

A further VA orthopedic examination was conducted in February 
2003.  This examiner reviewed the claims file and rendered 
impressions of degenerative arthritis and degenerative disc 
disease of the lumbar spine with multiple levels of disc 
herniation with back pain, left leg radiation, and moderate 
symptoms with slight progression; degenerative arthritis of 
both hips, left more than right, with moderate symptoms and 
slight progression; and degenerative joint disease of the 
left knee with status post scoping operation in 1987 with 
continued knee pain and moderate instability and disability 
that was progressive.  The examiner also noted stable and 
moderate pain of the right knee and stated "[t]he problem 
with the left knee, the hips, and the low back are least 
likely than not thought to be expressions of secondary 
manifestations of the initial right knee problem."  No 
further rationale was provided for this opinion.  

The Veteran's claimed disorders were also confirmed in a 
March 2005 VA orthopedic examination, but the examiner in 
this instance did not address their etiology.

The most recent VA orthopedic examination was conducted in 
November 2005.  The examiner who conducted this examination 
noted that VA had requested that it be determined whether the 
Veteran's service-connected right knee disorder was an 
aggravating factor in the left hip, the left knee, the right 
hip, and the lumbar spine.  This examiner, who reviewed the 
Veteran's claims file, noted that "[t]he answer is yes."  
Pertinent prior medical records were referenced in the 
examiner's report.  The examiner further noted that 
ascertaining the baseline manifestations of these disorders 
was not possible given extreme complexity, very long history, 
and multifactorial problems involved in the case.  The 
examiner also noted that the Veteran underwent "a rather 
unsuccessful history interview."  Nevertheless, the examiner 
found that the increased manifestations attributed to the 
service-connected right knee disorder "must be expressed 
globally" and that "the right knee problems, which are 
service-connected, definitely aggravate all the other 
problems."

Additionally, the Veteran has submitted a statement from 
Thomas S. DeLizio, M.D., dated in September 2008.  Dr. 
DeLizio reviewed the Veteran's medical records and determined 
that chronic pain resulting from lumbar disc disease, left 
knee osteoarthritis, and bilateral hip osteroarthritis 
"certainly could have been caused by the gait disturbance 
that resulted from his right knee injury."  Moreover, Dr. 
DeLizio pointed out that a significant gait disturbance over 
time caused by the right knee problem can certainly affect 
the other joints due to the anatomical relationships of the 
knees, hips, and lumbosacral spine and that this was a common 
problem seen in his practice.  Overall, Dr. DeLizio found it 
to be more likely than not that the Veteran's right knee 
condition had contributed to his low back, left knee, and 
both hips.  

On balance, the Board finds that the competent medical 
evidence of record supports the conclusion that the Veteran's 
right knee disorder has aggravated his claimed left knee, 
bilateral hip and low back disorders.  This view is clearly 
supported in the November 2005 VA examination report and the 
September 2008 opinion from Dr. DeLizio.  Also of note to the 
Board is the fact that the examiner who conducted the 
November 2005 VA examination found insufficient evidence of 
record to establish a baseline level of disability, and he 
stated emphatically that "the right knee problems, which are 
service-connected, definitely aggravate all the other 
problems."  The only contrary opinion, from the February 
2003 VA examination report, is cursory in nature and not 
supported by an articulated rationale.  

Therefore, the Board concludes that service connection is 
warranted for left knee, bilateral hip, and low back 
disorders as secondary to aggravation from the service-
connected traumatic degenerative joint disease of the right 
knee, and the claims are granted.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disorder, to 
include as secondary to the Veteran's service-connected 
traumatic degenerative joint disease of the right knee, and 
service connection for that disorder is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected 
traumatic degenerative joint disease of the right knee, and 
service connection for that disorder is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for a right hip disorder, to 
include as secondary to the Veteran's service-connected 
traumatic degenerative joint disease of the right knee, and 
service connection for that disorder is granted.

Entitlement to service connection for a left hip disorder, to 
include as secondary to the Veteran's service-connected 
traumatic degenerative joint disease of the right knee, is 
granted.

REMAND

During his September 2008 hearing, the Veteran described 
current treatment for his service-connected right knee 
disorder at the VA Community Based Outpatient Clinic (CBOC) 
in Ft. Sill, Oklahoma.  Records of such treatment will 
accordingly need to be obtained in conjunction with the claim 
for an increased evaluation for that disorder.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Veteran also described his right knee disorder as getting 
worse during his September 2008 hearing.  In this regard, the 
Board notes that a VA orthopedic examination from March 2005 
revealed right knee motion from zero to 110 degrees.  In 
November 2005, the Veteran underwent a further VA orthopedic 
examination; upon this examination, the Veteran only flexed 
to 40 degrees in the supine position, and the examiner 
stressed that the Veteran "was having too much pain to allow 
or to support an adequate examination."  Given the Veteran's 
current complaints of worsening, and the fact that the 
November 2005 VA examiner questioned the adequacy of that 
examination, the Board finds that a reexamination of the 
right knee is warranted in this case.  See VAOPGCPREC 11-95 
(April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The Ft. Sill VA CBOC should be 
contacted, and all available records of 
treatment of the Veteran should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected right knee disorder.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion testing, 
and the examiner should comment on the 
presence and extent of any instability, 
painful motion, and functional loss due 
to pain, weakness, and additional 
disability during flare-ups.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for traumatic 
degenerative joint disease of the right 
knee should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


